Exhibit 10.4

UNSECURED INDEMNITY AGREEMENT

DEFINED TERMS

 

Execution Date: January 12, 2011

 

Loan: A first mortgage loan in an amount of $135,000,000.00 from Lender to
Borrower

 

Borrower & Address:

 

KILROY REALTY 303, LLC,

a Delaware limited liability company

12200 West Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Corporate Finance

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Attention: Glen B. Collyer

 

Lender & Address:

 

Metropolitan Life Insurance Company,

a New York corporation

10 Park Avenue

Morristown, New Jersey 07962

Attention: Senior Vice President, Real Estate Investments

 

and:

 

Metropolitan Life Insurance Company

425 Market Street

Suite 1050

San Francisco, California 94105

Attn: Vice President

 

Note: A Promissory Note executed by Borrower in favor of Lender in the amount of
the Loan dated as of the Execution Date.

 

Deed of Trust: A Deed of Trust, Security Agreement and Fixture Filing dated as
of the Execution Date executed by Borrower, to Chicago Title Insurance Company
as Trustee, for the benefit of Lender securing repayment of the Note to be
recorded in the records of the County in which the Property is located.

 

 

303 Second Street – Unsecured Indemnity



--------------------------------------------------------------------------------

THIS UNSECURED INDEMNITY AGREEMENT (the “Agreement”) is entered into as of the
Execution Date by Borrower, who also may be referred to in this Agreement as
“Indemnitor”, in favor of Lender, with reference to the following facts:

A.      Lender has loaned or will loan to Borrower the Loan. Payment of the Note
is secured by the Deed of Trust. The Deed of Trust encumbers the real property
more particularly described in Exhibit A to this Agreement and other property
referred to in the Deed of Trust and this Agreement as the “Property.”

B.      As a condition to making the Loan, Lender requires Indemnitor to
indemnify and hold Indemnitee (as defined in Section 2 of this Agreement)
harmless from any Environmental Claim (as defined in Section 2 of this
Agreement). Indemnitor acknowledges and understands that this Agreement is a
material inducement for Lender’s agreement to make the Loan.

NOW THEREFORE, in consideration of the premises and for other consideration,
Indemnitor agrees as follows:

1.       Defined Terms. Capitalized terms which are not defined in this
Agreement shall have the meanings set forth in the Deed of Trust.

2.       Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(a)       “Environmental Claim” shall mean any claim, demand, action, suit,
loss, cost, damage, fine, penalty, expense, liability, judgment, proceeding, or
inquiry made in writing that seeks to impose costs or liabilities, including any
consequential damages, directly or indirectly related to the Property, and
arising in whole or part as a result of

(i) pollution or contamination of the air, surface water, ground water, or land;

(ii) solid, gaseous, or liquid hazardous waste generation, handling, treatment,
storage, disposal, or transportation;

(iii) the presence or alleged release of Hazardous Materials on or under the
Property, the soil, groundwater, or soil vapor on or under the Property, or the
migration or alleged spreading of Hazardous Materials from the Property, whether
or not known to Indemnitor, regardless of the source of such presence or release
or, except as expressly provided in this Agreement, regardless of when such
release or presence occurred;

(iv) the manufacture, processing, distribution in commerce, use, or storage of
Hazardous Materials;

(v) injury to or death of any person or persons arising from or in connection
with Hazardous Materials;

(vi) destruction or contamination of any property connected with Hazardous
Materials;

 

2

303 Second Street — Unsecured Indemnity



--------------------------------------------------------------------------------

    (vii)    the removal of Hazardous Materials from the Property or the taking
of necessary precautions to protect against the release of Hazardous Materials
from or onto the Property including the air, ground water or surface water;

    (viii)       any asserted breach or violation of any Requirements of
Environmental Law;

    (ix)       any restriction on use, ownership or transferability as a result
of Hazardous Materials;

    (x)     remedial, response, abatement, cleanup, investigative, and
monitoring work in connection with any Hazardous Materials (collectively, the
“Remedial Work”); and

    (xi)     the maintenance of a private or public nuisance or the conducting
of an abnormally dangerous activity on or near the Property, in each case
arising from or in connection with Hazardous Materials.

(b)       “Environmental Permit” means any permit, license, approval, or other
authorization with respect to any activities, operations, or businesses
conducted on the Property under any applicable law, regulation, or other
requirement of the United States or any state, municipality, or other
subdivision or jurisdiction related to pollution, protection of health or the
environment, emissions, discharges, or releases or threatened releases of
Hazardous Materials into ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, transportation, or handling of
Hazardous Materials directly or indirectly related to the Property.

(c)       The term “Hazardous Materials” shall include without limitation:

    (i)       Those substances included within the definitions of “hazardous
substances,” “hazardous materials,” “toxic substances,” or “solid waste” in the
Comprehensive Environmental Response Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.) (“CERCLA”), as amended by Superfund Amendments and
Reauthorization Act of 1986 (Pub. L. 99 499 100 Stat. 1613) (“SARA”), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.)
(“RCRA”), and the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq., and in the regulations promulgated pursuant to said laws, all as amended;

    (ii)       Those substances listed in the United States Department of
Transportation Table (49 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto);

    (iii)       Any material, waste or substance which is (A) petroleum,
(B) asbestos, (C) polychlorinated biphenyls, (D) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. § 1251 et
seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of the Clean Water Act
(33 U.S.C. § 1317); (E) a chemical substance or mixture regulated under the
Toxic Substances Control Act of 1976, 15 U.S.C. §§ 2601 et seq., (F) flammable
explosives; or (G) radioactive materials;

 

3

303 Second Street — Unsecured Indemnity



--------------------------------------------------------------------------------

    (iv)     Any material, waste or substance which is included within any of
the following:

    (1)       any of the definitions of “acutely hazardous waste,” “extremely
hazardous waste,” “hazardous waste,” “infectious waste,” “retrograde material,”
“volatile organic compound” or “waste” pursuant to Cal. Health & Safety Code §
25110 et seq.;

    (2)       any chemical known to the state of California to cause cancer or
reproductive toxicity as published pursuant to the Safe Drinking Water and Toxic
Enforcement Act of 1986, Cal. Health & Safety Code § 25249.5 et seq.;

    (3)       the definition of “hazardous substance” pursuant to Cal. Health &
Safety Code § 25281;

    (4)       the definition of “hazardous substance” as used in the Carpenter
Presley Tanner Hazardous Substance Account Act, Cal. Health & Safety Code, §
25300 et seq.;

    (5)       either of the definitions of “hazardous materials” or “hazardous
substances” pursuant to Cal. Health & Safety Code § 25501;

    (6)       the definition of “hazardous material” pursuant to Cal. Health &
Safety Code § 25411;

    (7)       the definition of “asbestos” pursuant to Cal. Health & Safety Code
§ 25918;

    (8)       either of the definitions of “air contaminant” or “air pollutant”
as used in, Cal. Health & Safety Code § 39000 et seq.;

    (9)       “waste” or “hazardous substance” pursuant to Cal. Water Code §
13050; and

    (10)       mold under such conditions or circumstances as would require
abatement to render or maintain the Property in condition fit for use as a first
class office complex with ancillary retail and parking; and

    (v)       Such other substances, materials and wastes which are or become
regulated as hazardous or toxic under applicable local, state or federal law, or
the United States government, or which are classified as hazardous or toxic
under federal, state, or local laws or regulations.

(d)       “Indemnitee” means (individually and collectively) Lender, its
successors and assigns and affiliates and their respective officers, directors,
shareholders and employees.

(e)       “Requirements of Environmental Law” means all requirements of
environmental, ecological, health, or industrial hygiene laws or regulations or
rules of common law related to the Property, including, without limitation, all
requirements imposed by any

 

4

303 Second Street — Unsecured Indemnity



--------------------------------------------------------------------------------

Environmental Permit, law, rule, order, or regulation of any federal, state, or
local executive, legislative, judicial, regulatory, or administrative agency, in
each case which relate to the Property and to (i) exposure to Hazardous
Materials; (ii) pollution or protection of the air, surface water, ground water,
land; (iii) solid, gaseous, or liquid waste generation, treatment, storage,
disposal, or transportation; or (iv) regulation of the manufacture, processing,
distribution and commerce, use, or storage of Hazardous Materials.

3.      Indemnitor’s Representations and Warranties to Indemnitee. Indemnitor
represents as of the Execution Date that:

(a)       To Indemnitor’s knowledge after reasonable inquiry, neither any
portion of the Property nor Indemnitor is in violation of or subject to any
existing, pending, or threatened investigation by any governmental authority
under any Requirements of Environmental Law (provided that for purposes of this
provision, the common law elements of Requirements of Environmental Law are
limited to the law of trespass, nuisance and negligence).

(b)       Except for permits and licenses which have been obtained and are in
full force and effect, Indemnitor has not and is not required by any
Requirements of Environmental Law to obtain any permits or licenses to construct
or use any portion of the Improvements, fixtures, or equipment on the Property.

(c)       Indemnitor’s use of the Property has not resulted in the disposal or
release of any Hazardous Materials on or to any portion of the Property in
violation of any Requirements of Environmental Law (provided that for purposes
of this provision, the common law elements of Requirements of Environmental Law
are limited to the law of trespass, nuisance and negligence).

4.       Indemnification.

(a)       Indemnitors shall protect, defend, indemnify, and hold harmless
Indemnitee from and against all Environmental Claims, subject to the exception
set forth below.

(b)       In the event that any Remedial Work is required under any Requirements
of Environmental Law because of, or in connection with, an Environmental Claim,
Indemnitor shall within thirty (30) days after written demand by Indemnitee (or
such shorter period of time as may be required under Requirements of
Environmental Law), commence to perform, or cause to be commenced, and
thereafter diligently prosecute to completion, all Remedial Work. All Remedial
Work shall be performed by one or more contractors, approved in advance in
writing by Indemnitee (such approval not to be unreasonably withheld or
delayed), and under the supervision of a consulting engineer approved in advance
in writing by Indemnitee (such approval not to be unreasonably withheld or
delayed). All reasonable out-of-pocket costs and expenses incurred by Indemnitee
in connection with the Remedial Work shall be an Environmental Claim and shall
be paid by Indemnitor. In the event Indemnitor does not timely commence, or
cause to be commenced, or fail to diligently prosecute to completion, the
Remedial Work, Indemnitee may, but shall not be required to, cause such Remedial
Work to be performed and all reasonable costs and expenses incurred in
connection the Remedial Work shall be an Environmental Claim under this
Agreement.

 

5

303 Second Street — Unsecured Indemnity



--------------------------------------------------------------------------------

(c)      Indemnitor shall not be liable under this Agreement to the extent of
that portion of the costs and liabilities of any Environmental Claim that shall
be attributable to an act of any Indemnitee which proximately causes (i) the
introduction and initial release of a Hazardous Material at the Property, or
(ii) material aggravation of a then existing Hazardous Material condition at the
Property. In addition, if Indemnitee acquires ownership of the Property through
a foreclosure, trustee’s sale or deed in lieu of foreclosure, Indemnitor shall
not be liable under this Agreement for that portion of costs and liabilities of
an Environmental Claim which is attributable to the introduction and initial
release of a Hazardous Material at the Property by any party, other than
Indemnitor, at any time after Indemnitee or any purchaser has acquired title to
the Property. In all other circumstances, the liability of Indemnitor under this
Agreement shall remain in full force and effect after Indemnitee or any
purchaser acquires title to the Property, including without limitation with
respect to any Hazardous Materials which are discovered at the Property after
the date Indemnitee or any purchaser acquires title but which were actually
introduced to the Property prior to the date of such acquisition, and with
respect to any continuing migration or release of any Hazardous Materials which
commenced prior to the date that Indemnitee or any purchaser acquires title.
Indemnitor shall have the burden of proof as to any facts necessary to an
limitation of liability under this paragraph (c).

5.      Notice of Actions.

(a)      Indemnitor shall give prompt written notice to Indemnitee of (i) any
proceeding, inquiry or notice by or from any governmental authority regarding
Hazardous Materials, an Environmental Claim or a Requirement of Environmental
Law; (ii) all Environmental Claims of which Indemnitor has received written
notice; (iii) Indemnitor’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of the Property that could likely cause
the Property or any part thereof to be in violation of a Requirement of
Environmental Law (provided that for purposes of this clause, the common law
elements of Requirements of Environmental Law are limited to the law of
trespass, nuisance and negligence) or subject to an Environmental Claim;
(iv) Indemnitor’s receipt of any written notice or discovery of any information
regarding the presence or existence of any Hazardous Material on, under, or
about the Property (and except for materials customarily used or stored in
connection with the use or operation of the Property, which materials at the
Property exist only in reasonable quantities and are stored, contained,
transported, used, released, and disposed of reasonably and without violation of
any Requirements of Environmental Law), or any alleged breach or violation of
any Requirements of Environmental Law pertaining to Indemnitor or the Property.

(b)      Indemnitor shall deliver to Indemnitee copies of all Environmental
Claims, and at the request of the Indemnitee, any orders, notices, permits,
applications, reports, and other documents pertaining to the subject matter of
the Environmental Claim.

6.      Procedures Relating to Indemnification.

(a)      Except as provided otherwise herein, Indemnitor shall at its own cost
and expense (i) defend all Environmental Claims that may be brought or
instituted against any Indemnitee; (ii) pay any judgment or decree that may be
recorded against any Indemnitee in connection with any Environmental Claim; and
(iii) reimburse Indemnitee for the cost of, or for

 

6

303 Second Street — Unsecured Indemnity



--------------------------------------------------------------------------------

any payment made by any of them, with respect to any reasonable out-of-pocket
expenses incurred in connection with any Environmental Claims against any
Indemnitee arising out of the obligations of Indemnitor under this Agreement.

(b)      Counsel selected by Indemnitor pursuant to Paragraph 6 (a) shall be
subject to the approval of the Indemnitee asserting a claim under this
Agreement, which approval shall not be unreasonably withheld or delayed;
provided, however, that any Indemnitee may elect to defend any Environmental
Claim at the cost and expense of Indemnitor, if, in the reasonable judgment of
the Indemnitee (i) the defense is not being conducted in a satisfactory manner,
or (ii) there is a conflict of interest between the Indemnitee and any other
party represented by counsel selected by Indemnitor.

(c)      Notwithstanding anything in this Agreement to the contrary, Indemnitor
shall not, without the prior written consent of Indemnitee (which consent shall
not be unreasonably withheld or delayed), (i) settle or compromise any
Environmental Claim or consent to the entry of any judgment that does not
include the delivery by the claimant or plaintiff to Indemnitee of a written
release of Indemnitee (in form, scope and substance satisfactory to Indemnitee
in its reasonable discretion) from all liability in respect of the Environmental
Claim; or (ii) settle or compromise any Environmental Claim in any manner that
may materially and adversely affect Indemnitee as determined by Indemnitee in
the good faith exercise of its discretion.

(d)      Indemnitee shall have the right to join and participate in, as a party
if it so elects, any legal proceedings or actions in connection with the
Property involving any Environmental Claim. In any circumstance in which this
indemnity applies, Indemnitee may employ its own legal counsel and consultants
to prosecute, negotiate, or defend any claim, action, or cause of action, and
Indemnitee shall have the right to compromise or settle the same in the exercise
of its good faith discretion, subject to the reasonable approval of Indemnitor,
which approval will not be unreasonably withheld or delayed. Indemnitor shall
reimburse Indemnitee upon demand for all costs and expenses incurred by
Indemnitee, including the amount of all costs of settlements entered into in
accordance with the foregoing, and the reasonable fees and other costs and
expenses of its attorneys and consultants, including without limitation those
incurred in connection with monitoring and participating in any action or
proceeding. Indemnitor shall not be obligated to pay for simultaneous
representation of any Indemnitee for the same claim by two sets of counsel under
Paragraphs 6(b) and this Paragraph 6(d), provided that in any such case of
simultaneous representation the Indemnitee shall have the right to select which
counsel to terminate and which to continue.

7.      Independent Nature of Agreement.  This Agreement is an independent
obligation of Indemnitor and is not intended to nor shall it secure payment of
the Note or amounts due to Lender under the Deed of Trust. The obligations of
Indemnitors under this Agreement are not secured by the Deed of Trust or any of
the Loan Documents.

8.      Survival of Agreement.  This Agreement, and all rights and obligations
under this Agreement, shall survive (i) performance and repayment of the Loan,
(ii) reconveyance of the Deed of Trust, and release of other security provided
in connection with the Loan, and (iii) bankruptcy sale, trustee’s sale or
foreclosure under the Deed of Trust and/or any of the other

 

7

303 Second Street — Unsecured Indemnity



--------------------------------------------------------------------------------

Loan Documents (whether by deed or other assignment in lieu of foreclosure), and
(iv) transfer of all of Lender’s rights in the Loan, the Loan Documents, and the
Property.

9.      Rights of Contribution.  Nothing contained in this Agreement shall
prevent or in any way diminish or interfere with any rights and remedies,
including without limitation, the right to contribution, which Indemnitee may
have against Indemnitor or any other party under the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified at
Title 42 U.S.C. Sections 9601 et seq.), as it may be amended from time to time,
or any other applicable Federal or state laws.

10.      Binding Effect.  This Agreement shall be binding upon and benefit
Indemnitor and Indemnitee and their respective heirs, personal representatives,
successors and assigns. Any holder of the Note and any affiliate of Indemnitee
which acquires all or part of the Property by any sale, assignment or
foreclosure under the Deed of Trust or by deed or other assignment in lieu of
foreclosure shall be a successor of this Agreement. In no event shall any
Indemnitee be bound by any obligations or liabilities of any Indemnitor even if
any such Indemnitee acquires ownership of all or any part of the Property.

11.      Liability of Indemnitors.  If more than one person or entity executes
this Agreement as Indemnitor, then the obligations of the respective Indemnitors
under this Agreement shall be the joint and several obligations of each of them.
Except as otherwise provided herein, the liability of Indemnitors under this
Agreement shall not be limited or impaired by (i) any amendment or modification
of the provisions of the Loan Documents to or with Lender by Indemnitor or any
person who succeeds Indemnitor as owner of the Property; (ii) any extensions of
time for performance required by any of the Loan Documents; (iii) any sale,
assignment, or foreclosure of the Note or Deed of Trust or any sale or transfer
of all or part of the Property; (iv) any exculpatory provision in any of the
Loan Documents limiting Lender’s recourse to property encumbered by the Deed of
Trust or to any other security, or limiting Lender’s rights to a deficiency
judgment against Indemnitor (including, without limitation, Section 11 of the
Note and Article IX of the Deed of Trust); (v) the release of Indemnitor or any
other person or entity from performance or observance of any of the Loan
Documents by operation of law, Indemnitee’s voluntary act, or otherwise; or
(vi) the release or substitution in whole or in part of any security for the
Note.

12.      Waiver.  Indemnitor waives any right or claim of right to cause a
marshalling of the assets of Indemnitors or to cause Indemnitee to proceed
against any of the security for the Loan before proceeding under this Agreement
against Indemnitors or to proceed against Indemnitor in any particular order.
Indemnitor agrees that any payments required to be made under this Agreement
shall become due on demand. Indemnitor expressly waives and relinquishes all
rights and remedies accorded by applicable law to indemnitors or guarantors. The
indemnity provided for under this Agreement shall not be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses that may be asserted in connection with the enforcement or attempted
enforcement of any subrogation rights, including, without limitation, any claim
that the subrogation rights were abrogated by any acts of Indemnitee. Indemnitor
agrees to postpone the exercise of any rights of subrogation to the rights of
Indemnitee against Indemnitors under this Agreement until the Loan shall have
been paid in full.

 

8

303 Second Street — Unsecured Indemnity



--------------------------------------------------------------------------------

13.      Delay.  No delay on the part of any Indemnitee in exercising any right,
power, or privilege under this Agreement or any of the Loan Documents shall
operate as a waiver of any such privilege, power, or right.

14.      Execution.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.

15.      Notices.  All notices, consents, approvals, elections and other
communications (collectively “Notices”) under this Agreement shall be in writing
and shall be deemed to have been duly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or reputable overnight courier service to the
parties at the addresses set forth in the Defined Terms (or at such other
addresses as shall be given in writing by any party to the others pursuant to
this Section) and shall be deemed complete upon receipt or refusal to accept
delivery as indicated in the return receipt or in the receipt of such Express
Mail or courier service.

16.      Attorneys’ Fees.  In the event that any Indemnitor or any Indemnitee
brings any suit or other proceeding with respect to the subject matter or
enforcement of this Agreement, including without limitation, in appellate
proceedings or in any action or participation in, or in connection with, any
case or proceeding under Chapter 7, 11 or 13 of the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, the prevailing
party (as determined by the court, agency or other authority before which such
suit or proceeding is commenced) shall, in addition to such other relief as may
be awarded, be entitled to recover reasonable attorneys’ fees, out-of-pocket
expenses and costs of investigation.

17.      Successive Actions.  Separate and successive actions may be brought
under this Agreement to enforce any provision at any time and from time to time.
No action under this Agreement shall preclude any subsequent action, and
Indemnitor waives and covenants not to assert any defense in the nature of
splitting of causes of action or merger of judgments.

18.      Partial Invalidity.  If any provision of this Agreement shall be
determined to be unenforceable in any circumstances by a court of competent
jurisdiction, then the balance of this Agreement shall be enforceable, and the
subject provision shall be enforceable to the extent permitted.

19.      Interest on Unpaid Amounts.  All amounts required to be paid or
reimbursed to any Indemnitee under this Agreement shall bear interest from the
date of expenditure by the Indemnitee until paid. The interest rate shall be the
same as is then applicable under the Note.

20.      Governing Law.  This Agreement and the rights and obligations of the
parties under this Agreement shall in all respects be governed by, and construed
and enforced in accordance with, the laws of the State in which the Property is
located.

[SIGNATURE FOLLOWS ON NEXT PAGE]

 

9

303 Second Street — Unsecured Indemnity



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitor has executed this Unsecured Indemnity Agreement
as of the Execution Date.

 

  KILROY REALTY 303, LLC,   a Delaware limited liability company     By:  
Kilroy Realty, L.P.,       a Delaware limited partnership       Its Sole Member
      By:   Kilroy Realty Corporation,         a Maryland Corporation        
Its General Partner               By:  /s/ Michelle Ngo                        
          Name: Michelle Ngo               Title: Vice President and Treasurer  
            By:   /s/ Tamara J. Porter                             Name: Tamara
J. Porter               Title: Vice President and Corporate Counsel

Signature Page

 

303 Second Street — Unsecured Indemnity



--------------------------------------------------------------------------------

EXHIBIT A TO INDEMNITY AGREEMENT

PROPERTY DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN FRANCISCO,
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

BEGINNING AT THE POINT OF INTERSECTION OF THE NORTHEASTERLY LINE OF SECOND
STREET WITH THE SOUTHEASTERLY LINE OF FOLSOM STREET; RUNNING THENCE
NORTHEASTERLY ON FOLSOM STREET 275 FEET; THENCE AT RIGHT ANGLES SOUTHEASTERLY
298.38 FEET; THENCE LEAVING SAID LINE SOUTHERLY 22 DEGREES 30’20” EAST 57.07
FEET; THENCE ALONG TANGENT CURVE TO THE RIGHT, WITH A RADIUS OF 1,358 FEET,
THROUGH AN ANGLE OF 3 DEGREES 28’, AN ARC LENGTH OF 82.163 FEET; THENCE ALONG A
TANGENT CURVE TO THE RIGHT WITH A RADIUS OF 658 FEET THROUGH AN ANGLE OF 11
DEGREES 36’26”, AN ARC DISTANCE OF 146.693 FEET TO THE NORTHWESTERLY LINE OF
HARRISON STREET; THENCE SOUTHWESTERLY ALONG SAID LINE OF HARRISON STREET 141.705
FEET TO THE NORTHEASTERLY LINE OF SECOND STREET; THENCE AT A RIGHT ANGLE
NORTHWESTERLY ALONG SAID LINE OF SECOND STREET 550 FEET TO THE POINT OF
BEGINNING.

APN: 3749-062

 

Exhibit A

303 Second Street — Unsecured Indemnity